Mayes, J.,
delivered the opinion of the court.
In order to avoid a multiplicity of suits, this bill was and should have been sustained. Since the jurisdiction of the chan*218eery court attached for this purpose, it may proceed in this oue suit to adjudicate all matters in volved in the controversy. When-the case of Hill v. Billingsley, 53 Miss. 117, was decided, the constitution of the state was quite different from what it is at this time, and the reasons there given for allowing the plaintiff to proceed at law pending the suit in chancery axe without force since the adoption of section 160, of the constitution of 1890.

Reversed and remanded.